Citation Nr: 1032671	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to payment or reimbursement for the 
cost of unauthorized medical expenses incurred in conjunction 
with treatment received at St. Vincent Medical Center from July 
22, 2004 to July 23, 2004 will be addressed in a separate 
decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.  
The Veteran also had subsequent periods of reserve duty from July 
1963 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating decision, 
by the St. Petersburg, Florida, Regional Office (RO), which 
denied the Veteran's claim of entitlement to service connection 
for bilateral hearing loss disability and tinnitus.  The Veteran 
perfected a timely appeal to that decision.

In November 2009, the Board remanded the Veteran's claims.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claims in a March 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

As will be discussed in greater detail below, the Board is 
adjudicating the Veteran's claim of entitlement to service 
connection for tinnitus and is remanding the service connection 
claim for a bilateral hearing loss disability.  Pertinently, the 
Veteran has not contended at any time during the course of the 
appeal that his tinnitus is related to his bilateral hearing loss 
disability.  Further, the February 2010 VA audiological examiner 
specifically reported that the Veteran's tinnitus is not as 
likely as not a symptom associated with the hearing loss 
disability.  Accordingly, the Board finds that the issues of 
entitlement to service connection for tinnitus and for a 
bilateral hearing loss disability are not inextricably 
intertwined, and the tinnitus claim may therefore be adjudicated.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].

The issue of entitlement to service connection for a bilateral 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for tinnitus.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in November 2009, the Board remanded this 
claim and ordered the agency of original jurisdiction (AOJ) to 
schedule the Veteran for a VA audiological examination and 
associate a report of the examination with his claims folder.  
The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided with a VA audiological examination in February 2010.  A 
report of the examination has been associated with the Veteran's 
claims folder.  The Veteran's tinnitus claim was readjudicated 
via the March 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in February 2004, prior to the initial adjudication of his 
claim.  In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

The Board is cognizant of the fact that that the Veteran was not 
provided notice with respect to the effective date element of his 
claim until issuance of the May 2010 SSOC.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the Veteran's service connection claim, element 
(1), veteran status, is not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the Veteran's 
claimed disability.  In other words, any lack of advisement as to 
those two elements is meaningless, because disability ratings and 
effective dates were not assigned.  The Veteran's claim of 
entitlement to service connection was denied based on elements 
(1), existence of a disability, (2) in-service disease or injury, 
and (3), connection between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect to 
those crucial elements.  Because as discussed below the Board is 
denying the Veteran's claim, elements (4) and (5) remain moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as private and 
postservice VA treatment records.  

Additionally, the Veteran was afforded a VA audiological 
examination in February 2010.  The VA examination report reflect 
that the examiner interviewed and examined the Veteran, reviewed 
his past medical history, reviewed his claims folder, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  In regard to the claim of service connection for 
tinnitus, the Board therefore concludes that the VA examination 
report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of an accredited representative.  In his April 2005 substantive 
appeal [VA Form 9], he declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision as to the issue 
of entitlement to service connection for tinnitus.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

The Veteran is claiming entitlement to service connection for 
tinnitus, which he contends is due to his military service.  See, 
e.g., the Veteran's notice of disagreement dated May 2004.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), the Board notes that the February 2010 
VA audiological examiner reported that the Veteran's tinnitus is 
"very brief and very occasional, essentially non-recurrent."  
Nevertheless, he described the Veteran's tinnitus as "most 
likely normal/non-pathological."  As such, resolving the benefit 
of the doubt in favor of the Veteran, the Board finds that the 
Veteran currently suffers from tinnitus.  Hickson element (1) is, 
therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the Veteran's service 
treatment records reveals no evidence of tinnitus.  On the 
contrary, the record does not reflect any complaint of tinnitus 
prior to July 2003 (40 years after his separation from active 
service).  Accordingly, Hickson element (2) is not met with 
respect to disease.

With respect to in-service injury, the Veteran maintains that he 
developed tinnitus due to noise exposure in service from working 
as an ammo helper; he described his duties as someone who 
supplied the rounds to the field artillery.  The Veteran served 
on active duty from August 1961 to July 1963.  His DD Form 214 
reflects that the Veteran's military occupational specialty was 
Ammo Helper; he was awarded the Sharpshooter Badge.  His service 
treatment records are negative for any history, treatment, or 
diagnosis of tinnitus.  On the May 1963 separation examination, 
it was noted that the Veteran's hearing was 15/15 bilaterally 
according to the whispered voice test.  Nonetheless, pursuant to 
the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the 
circumstances of the Veteran's service, including military 
training, would be consistent with exposure to loud noise in 
service.  This is sufficient to satisfy Hickson element (2), in-
service injury.

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence demonstrates that the Veteran's currently 
diagnosed tinnitus is unrelated to his in-service noise exposure.  
The only competent medical opinion of record concerning the issue 
of medical nexus is the report of the February 2010 VA 
audiological examiner.  

Specifically, the February 2010 VA examiner considered the 
Veteran's military noise exposure to include not wearing hearing 
protection when working with heavy artillery as well as 
postservice noise exposure where although the Veteran reported no 
civilian noise exposure, he indicated a moderate to severe 
buzzing sound which occurs once per year and lasts for a couple 
of seconds.  Despite the Veteran's in-service noise exposure and 
postservice tinnitus, the audiologist concluded that the 
Veteran's tinnitus "is not caused by or a result of military 
noise."  The audiologist's rationale for his conclusion was 
based on the Veteran's very brief and very occasional, 
essentially non-recurrent tinnitus which was inconsistent with 
noise exposure, and not caused by or a result of military service 
or military noise exposure.  Further, he reported that the 
Veteran's tinnitus is most likely normal or non-pathological 
tinnitus.      

The February 2010 VA audiological examination report appears to 
have been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the February 2010 VA examiner's opinion appears to 
be consistent with the Veteran's medical history, which is absent 
any symptomatology of tinnitus for several years after service.  
Further, in rendering the opinion, the VA examiner specifically 
considered the Veteran's military noise exposure, and determined 
that the Veteran's current tinnitus was inconsistent with 
military noise exposure.  

The Veteran has not submitted a competent medical opinion to 
contradict the VA examiner's opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including difficulty 
hearing and experiencing a buzzing sound in his ears), has 
presented no clinical evidence of a nexus between his tinnitus 
and his military service.   The Board finds that the Veteran as a 
lay person is not competent to associate any of his claimed 
symptoms to acoustic trauma during service.  That is, the Veteran 
is not competent to opine on matters such as the etiology of his 
current tinnitus.  Such opinion requires specific medical 
training and is beyond the competency of the Veteran or any other 
lay person.  In the absence of evidence indicating that the 
Veteran has the medical training to render medical opinions, the 
Board must find that his contention with regard to a medical 
nexus between his tinnitus and his military service to be of no 
probative value.  See also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own claim 
are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had tinnitus continually since service.  
However, the first postservice evidence of complaint of, or 
treatment for, tinnitus is dated in July 2003.  See a VA 
treatment record dated in July 2003.  This was forty years after 
the Veteran left service in July 1963.  

While the Veteran is competent to report tinnitus over the years 
since service, the Board notes that tinnitus was not reported at 
the time of his service discharge.  The Board finds that his 
current statements regarding a continuity of tinnitus since 
service are not credible.  His July 1963 separation examination 
from service contradicts any current assertion that his current 
tinnitus was manifested during service.  There is no competent 
medical evidence that the Veteran complained of or was treated 
for tinnitus for many years after his separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  The Board accordingly places no 
probative value on the assertions of the Veteran that there has 
been a continuity of symptomatology dating to service.  
Therefore, continuity of symptomatology after service is not 
demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this claim must 
again be remanded for further evidentiary development.

As discussed above, the Veteran was provided with a VA 
audiological examination in February 2010 in accordance with 
instructions set forth in the November 2009 remand.  The VA 
examiner reviewed the Veteran's claims folder, conducted an 
audiological examination of the Veteran, and considered the 
Veteran's entire medical history and current medical condition.  
He concluded that, with respect to the Veteran's bilateral 
hearing loss disability, "I cannot resolve this issue [bilateral 
hearing loss disability] without resort to mere speculation ... As 
[the Veteran's hearing was not tested above 2000 Hz at induction 
and there was no valid hearing test performed at separation, I 
feel I cannot determine whether any [bilateral hearing loss 
disability] pre-existed or whether there was any onset or 
aggravation of hearing loss in-service, and I feel I cannot 
resolve this issue without resort to mere speculation.  I feel I 
cannot determine the etiology of [the Veteran's bilateral hearing 
loss disability] without resort to mere speculation."          

The Board finds the opinion of the VA examiner to be of 
relatively little probative value with respect to the claim of 
service connection for a bilateral hearing loss disability.  
Notably, the Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  See generally Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In light of the ambiguities above, the Board is of the opinion 
that another VA opinion would be probative in ascertaining 
whether the Veteran's bilateral hearing loss disability was 
either caused or aggravated by his military service, to include 
in-service exposure to weapons noise.  See Charles v. Principi, 
16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4) (2009) (holding a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.	The RO should refer the case to an 
appropriate 
VA examiner for a supplemental opinion to 
determine the nature and etiology of the 
Veteran's bilateral hearing loss 
disability.  If such examiner indicates 
that he or she cannot respond to the 
Board's question without examination of 
the Veteran, such should be afforded the 
Veteran.  The entire claims folder must be 
made available to the examiner, and the 
examiner should indicate that the claims 
folder was reviewed. After a review of the 
record, and accepting the Veteran's 
reports of noise exposure, the examiner is 
requested to provide an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the 
Veteran's current bilateral hearing loss 
disability was caused or, if the hearing 
loss disability preexisted service, 
aggravated (i.e. permanently worsen beyond 
the normal progression of the disability) 
by his active duty service or any incident 
of service, including exposure to weapons 
noise.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner is unable to render the 
requested opinion without resorting to 
mere speculation, the examiner must fully 
explain why such opinion cannot be 
rendered.  

2.	Thereafter, readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the decision 
remains adverse in any way, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  The Veteran and his 
representative must then be afforded an 
opportunity to respond thereto.

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  The purposes of this REMAND are to 
further develop the record and to the accord the Veteran due 
process of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate disposition 
warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


